Citation Nr: 1117503	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-29 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of cervical spine with cervicalgia.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from September 1990 to July 1991 and from June 2004 to July 2004.  The Veteran also had reserve service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for degenerative disc disease of cervical spine with cervicalgia and headaches.  Specifically, the Veteran contends that his claimed disabilities were incurred during or aggravated by his active duty service.

The Veteran had two periods of active duty service.  In connection with his first period of active service, the Board notes that in April 1991 Report of Medical History the Veteran reported that he had experienced or was experiencing recurrent back pain.  The clinician noted that the Veteran reported experiencing a stiff sore lower and upper back for 6 months.  In addition, the Veteran reported on his July 1993 Report of Medical History that he had experienced or was experiencing recurrent back pain.  The clinician noted that the Veteran reported that for the past 2 years his back hurt all the time.

In connection with the second period of active duty service, it appears that a June 2004 MRI showed a cervical disc bulge and subsequent testing confirmed disc disease.  The statement of the case show that the RO found the disability to be preexisting and not aggravated by the second period of service.  

In August 2008, a VA examination was administered in connection with the Veteran's cervical spine disability claim.  The examiner diagnosed the Veteran with mild degenerative disc disease of cervical spine with cervicalgia.  The examiner concluded that it was less likely than not that the Veteran's cervical spine disability was caused by or a result of wearing a heavy helmet during military training.  The examiner's rationale was that the Veteran had findings of mild cervical spine disc disease at a single level without significant narrowing of the neural canal or foramen, and that this mild degenerative disc disease was quite common in the Veteran's age group, and, therefore, may be within the normal limits for his age.  The examiner also stated that there was no clear connection between a discrete injury obtained during service to cause the finding.

However, the Board finds that the August 2008 VA opinion is inadequate, given that the examiner did not discuss whether the Veteran's cervical spine disability was aggravated by the second period of service.  

It appears that there are two possible theories of service connection to be considered in this case.  First, it must be determined whether the current cervical spine disability is causally related to the complaints and medical findings documented during the Veteran's period of service from September 1990 to July 1991.  Secondly, it must be determined whether the cervical spine disability which existed at the time of the entry into the second period of service in June 2004 was aggravated by such service.  Further action to obtain clear medical opinions is necessary to allow for informed appellate review. 

In addition, the record is unclear as to whether all the Veteran's relevant service records have been requested and obtained.  In this regard, a July 2004 Memorandum for Commander and a July 2004 Physical Profile (DA Form 3349) document that a Medical Evaluation Board (MEB) was required.  The Board notes that MEB records are not associated with the claims file.  The Board finds that the MEB records would be pertinent to the Veteran's claim.  Therefore, it is appropriate to request records pertaining to a MEB.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Lastly, the Board notes that the claims file does not contain the Veteran's new/updated DD Form 214 (or equivalent documentation corresponding to his discharge from active duty) pertaining to his claimed active duty service from June 2004 to July 2004.  In light of the need to return the case for additional development, the AMC/RO should obtain the Veteran's new/updated DD Form 214 or equivalent documentation.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should take appropriate action to obtain the Veteran's DD Form 214 (or equivalent documentation corresponding to his discharge from active duty) pertaining to his active duty service from June 2004 to July 2004.

2.  The AMC/RO should take appropriate action to obtain the reason for the Veteran's July 2004 discharge from active duty, including any line of duty determinations, if separated for disability.

3.  The AMC/RO should take appropriate action to obtain any Medical/Physical Evaluation Board records pertaining to the Veteran's July 2004 discharge from active duty.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  Then, after obtaining the above evidence, to the extent available, the Veteran should be scheduled for an appropriate VA examination or examinations to ascertain the nature and etiology of his claimed cervical spine disability and headaches.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner(s) should offer the following opinions:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's cervical spine disability is causally related to his active duty service from September 1990 to July 1991 or any incident therein?

b)  If it is determined the Veteran's cervical spine disability is not causally related to his active duty service from September 1990 to July 1991, is it at least as likely as not (i.e., a 50% or higher degree of probability) that there was an increase in severity of the preexisting cervical spine disability beyond the natural progression of that preexisting disability during the period of active military service from June 2004 to July 2004?

c)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's headaches are causally related to either period of active duty service, or that the headaches are proximately due to or have been aggravated by the degenerative disc disease of the cervical spine?  

All opinions and conclusions expressed must be supported by a complete rationale in the report.

5.  In the interest of avoiding further remand, the AMC/RO should review the examination report(s) obtained and ensure that adequate opinions with rationale have been offered.

6.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


